        Case 1:18-mc-00167-ABJ Document 136 Filed 04/16/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,

 v.                                                        Case No. 1:18-mc-00167-ABJ

 PAUL J. MANAFORT, JR.,

                           Defendant.
 ___________________________________________
 IN RE: PETITIONS FOR RELIEF
 CONCERNING CONSENT ORDER OF
 FORFEITURE
 ___________________________________________
 THE FEDERAL SAVINGS BANK,

                           Petitioner,
 ___________________________________________
 NATIONAL BANCORP HOLDINGS, INC.,
                           Petitioner.




        DEFENDANT’S RESPONSE TO PETITIONERS’ MOTION FOR
RELEASE OF PLEDGED FUNDS TO THE FEDERAL SAVINGS BANK IN LIEU OF A
                         STATUS REPORT

       Defendant Paul Manafort, by and through his undersigned counsel, respectfully submits

this response to Petitioners The Federal Savings Bank (“TFSB”) and National Bancorp Holdings,

Inc.’s (together with TFSB, “Petitioners”) Motion for Release of Pledged Funds to the Federal

Savings Bank, in Lieu of a Status Report (the “Motion”).
        Case 1:18-mc-00167-ABJ Document 136 Filed 04/16/21 Page 2 of 2




       Mr. Manafort does not oppose Petitioners’ motion and consents to the Court’s entry of

Petitioner’s proposed order. (See ECF No. 132-2).

 Dated: April 16, 2021                              Respectfully Submitted,

                                                /s/ Richard Westling
                                                Richard Wrestling
                                                Epstein Becker Green
                                                1227 25th Street NW
                                                Washington, DC 20037
                                                Phone: (202) 861-0900
                                                rwestling@ebglaw.com

                                                Matthew C. Crowl (admitted pro hac vice)
                                                Rodney Perry (admitted pro hac vice)
                                                Riley Safer Holmes & Cancila LLP
                                                70 West Madison St, Ste 2900
                                                Chicago, IL, 60602
                                                Phone: (312) 471-8700
                                                Fax: (312) 471-8700
                                                mcrowl@rshc-law.com
                                                rperry@rshc-law.com

                                                Attorneys for Defendant Paul J. Manafort, Jr.
